In an action for a separation, the appeal is from an order granting leave to serve an amended complaint containing an additional cause of action seeking a judgment declaring a divorce obtained by appellant in the State of Florida to be a nullity and declaring that the parties are husband and wife. Appellant had appeared in the action by service of an answer containing, among other things, a separate defense alleging a Florida divorce obtained by him. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ., concur.